RUDMAN, J.,
with whom DANA, J„ joins dissenting.
[¶ 14] I respectfully dissent, for I cannot conceive that our Legislature would design a system to require the filing of a financing statement for perfection of a security interest that would be avoided simply by the creation of separate security agreements.
[¶ 15] The Uniform Commercial Code provides for the filing of a financing statement as a step in the process of perfecting a security interest. See U.C.C. § 9-302; see id. § 9-304. The purpose of the filing requirement is to give notice to any third person, see Industrial Packaging Products Co. v. Fort Pitt Packaging Int’l, Inc., 399 Pa. 643, 161 A.2d 19 (1960), including potential future creditors of the debtor and purchasers of the collateral, id., and to protect a creditor by furnishing to others intending to enter into a transaction with the debtor a starting point for investigation which will result in a fair warning with respect to the transaction contemplated. See Plemens v. Didde-Glaser, Inc., 244 Md. 556, 224 A.2d 464 (1966).
[¶ 16] In our version of section 9-302, our Legislature has imposed the burden of the filing of a financing statement in order to perfect a security interest only when the amount financed is $2000 or more. The parties in this case stipulated:
4. On or about May 1, 1997, the Debtor purchased a Ha/Daena clearing saw pursuant to the terms of the Agreement. The amount financed for that item was $661.97. At the same time the Debtor purchased a dump cart pursuant to the terms of the Agreement. The amount financed for that item was also $661.97. In addition, at the same time the Debtor purchase a 66 Rompy mower deck pursuant to the terms of the Agreement. The amount financed for that item was $1,450.00. Each of these three items was purchased at the same time and they were all listed on the same invoice.
Section 9-302 of title 11-A M.R.S.A. requires that a financing statement be filed to perfect all security interests except, inter alia, a purchase money security interest in consumer goods when the amount financed is less than $2000. The parties having agreed on the amount financed, I would follow the plain reading of the statute and answer the question posed by holding that a purchase money security interest in consumer goods is perfected without filing when the amount of credit extended for the purchase of each item is less than $2000, irrespective of the number of items purchased in a transaction. To do anything else would add additional transactional costs, which costs are ultimately borne by the consumer.
[¶ 17] The court notes that there is no language in either section 9 — 302(l)(d) or 1-301(5) of title 9-A suggesting a per item analysis. There is also no language in either section suggesting a transactional analysis. The court further suggests that an item by item analysis “poses a significant risk of confusion and uncertainty about a creditor’s filing obligation.” Quite the contrary. Under the per item approach no filing is necessary unless an item is sold for $2000 or more. This is a simple rule. Under the court’s approach a filing may be necessary for an item worth only $50 if that item is purchased simulta*991neously with other items that collectively cost $2000 or more. Sophisticated creditors may avoid the need to file a financing statement by making two loans instead of one. This, however, will require two monthly invoices and two monthly payments instead of one. ■ The Legislature surely did not intend to drive up transactional costs to no purpose.